ETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 4, “operation surface of the vehicle” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowelchuk et al. US 2006/0097545 A1.
Cowelchuk et al. disclose a trim on a door structure 10 comprised of trim element 24 and a trim portion which surrounds switch 30, where a control switch assembly 30 comprised of switch 30 and the surround is flush mounted relative to the trim 24 in a manner so that the control switch is disposed in a recess defined by upper perimeter edges of the trim which are adjacent to and coplanar with the switch.  This relationship is considered to be a “completely stored” position, as broadly as recited  By virtue of the curvature of the trim 24 and trim surround, the recess is similarly curved outward.  The switch 30 is tilted toward the rear and a corresponding operating direction thereof is also tilted toward the rear.  Note that in paragraph [0018], lines 1-12, the switch control 30 is carried by switch bezel 24 is electrically coupled, i.e. by a signal, with conventional components including door locks, i.e. latch.  See annotated FIG 1 of Cowelchuk below.
Regarding claim 2, the construction of the switch 30 being flush with the trim indicates that the switch is a push button type switch.  As such, the upper surface of the switch defines an operation surface where the operating direction of the switch is perpendicular to the operating surface.


    PNG
    media_image1.png
    478
    584
    media_image1.png
    Greyscale



Allowable Subject Matter

Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The recitation in claim 3 of a release lever disposed in the storage recess and swinging inward in the vehicle cabin to release the latch of the vehicle is not taught nor fairly suggested by the prior art of record.

						Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McAndrew et al., Radu and Schmidt et al. disclose vehicle door trim panel switch arrangements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
8/13/22